UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORTPursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 4, 2015 STRIKEFORCE TECHNOLOGIES, INC. Wyoming 000-55012 22-3827597 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1090 King Georges Post Road, Suite 603, Edison, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (732) 661 9641 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) As used in this report, the terms "Company," "our company," "us," "SFT," "StrikeForce," "we" and "our" refer to StrikeForce Technologies, Inc. unless the context requires otherwise Item 3.01 Transfer of Listing In connection with the Company's reverse stock split, the Financial Industry Regulatory Authority has assigned the Company a new stock symbol, SFORD. The Company's stock will be quoted as SFORD through September 1, 2015, and thereafter, the trading symbol will be SFOR (OTC Markets). The new CUSIP number is 86332V505. Current stock certificates may be exchanged for new certificates by contacting the Company's transfer agent, Worldwide Stock Transfer, LLC at: Worldwide Stock Transfer, LLC One University Plaza
